DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed 08 September 2022 is improper because it contains an improper e-signature.

Response to Arguments
Applicant's arguments filed 27 November 2019 have been fully considered but they are not persuasive. Applicant argues that claims focus on image processing with devices for two different purposes and that Solomon, Story and Hata shifts filtering tasks that would be performed by a camera to a computer (p. 11-13).  While the examiner generally agrees, it is noted that this difference is not captured by the claims.  As written, the claims merely require performing one set of processing tasks on a first device and a second set of processing tasks on a second device.  Therefore, while the reasons for performing the claimed tasks on separate devices may be different between Solomon, Story and Hata and Applicant’s invention, the claims as written would encompass the system described by Solomon, Story and Hata.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solomon (US 2012/0229655 A1) in view of Story (“Discover Preview’s hidden image editing powers”) in view of Hata et al. (US 2015/0256690 A1).[claim 1]
Regarding claim 1, Solomon discloses a system comprising: 
a first device comprising an image capture device(e.g. Figures 1, 2 or 14), the first device comprising: 
a first image processor (Figure 1, Item 24 or 28; Figure 2, Item 220; Figure 14, Item 1440); 
a first communication module coupled to the first image processor (Figure 1, Item 26); and 
a first memory coupled to the first image processor and storing instructions  (Figure 1, Items 22, 38, 40 and 42; Paragraph 0131) that, when executed by the first image processor, cause the first device to: 
perform a first one or more edits on an initial digital image, wherein the first one or more edits are made automatically without user input or direction (Paragraph 0055-0057; filtration of specific optical and digital aberrations), 
generate, based on the first one or more edits, a first modified digital image (Figure 14; Paragraph 0145; processing images using SoC and storing files of the processed images), wherein the first one or more edits comprise nominal edits made to provide the first modified digital image with a baseline amount of information for flexibility of further image processing and are performed to achieve better image quality relative to image file size (Paragraph 0055-0057; filtration of specific optical and digital aberrations; note that correcting optical and digital aberrations may be considered a “nominal edit” since no specific requirements for what constitutes a nominal edit are defined by the claim.  While the claim recites providing a baseline amount of information for flexibility for further image processing, the claim does not specify the particular type or amount of information which is provided, therefore edits which correct for aberrations would meet this limitation by providing corrected image data to compensate for the optical and digital aberrations and allow for further flexibility in image processing by removing erroneous image data caused by the aberrations.  Additionally, by correcting aberrations the image quality to file size ratio would be improved compared to an image without aberration correction), 
transmit the first modified digital image using the first communication module (Figure 3, Step 320), 
a second device (Figure 2, Item 230; Figure 14, Item 1460) comprising: 
a second image processor (Paragraphs 0060-0065, 0145; note that the computer must inherently have an image processor of some variety to perform the described image processing functions); 
a second communication module coupled to the second image processor and configured to communicate with the first communication module to receive the first modified digital image (Paragraph 0132, 0145; note that a communication module would be required to receive the transferred image as described); 
and a second memory coupled to the second image processor and storing instructions (Paragraph 0145; note that downloaded algorithms must be stored in some manner so that they may be executed by the processor) that, when executed by the second image processor, cause the second device to: 
retrieve the first modified digital image using the second communication module (Paragraph 0145; receive transferred image), 
perform a second one or more edits on the first modified digital image (Paragraph 0145-0146), 
generate, based on the second one or more edits, a second modified digital image (Paragraph 0146; storing the processed image file), wherein the second one or more edits comprise criteria driven edits to achieve a desired image attribute for the second modified digital image (Paragraph 0146; process the image file to create a unique user created effect (note that the claim as written does not define the particular criteria or how the criteria are used in editing the image, therefore the user selected special effects combined to create a unique effect would read on the limitation as written since a particular criteria is used (i.e. user selection of effects to combine) and a desired image attribute is achieved (i.e. the unique effect)).
Solomon further teaches the use of additional remote computers including a user interface with a display (e.g. Paragraph 0076 and 0142) and present the second modified digital image on the display of the user interface for one or more of user review, additional edit via the user interface and approval (Paragraph 0076 and 0142; see also Paragraphs 0155 for disclosure of additional edits).  However, Solomon does not explicitly disclose a user interface and display of the image for review using the external computer.
Story discloses a user interface and display of images on a computer to allow a user to process images and provide review of the images at the discretion of the user.  By providing a user interface such as the Preview application in the external computer of Solomon (e.g. Figure 2, Item 220 or Figure 14, Item 1440), the user may process, display and review images using a single computing device, thereby reducing the amount of hardware which must be provided in the system and allowing a user to perform all tasks locally without additional image transfers.  Therefore, it would have been obvious to include a user interface including a display in the external computer of Solomon so that the user may process, display and review images at the discretion of the user using a single computer thereby reducing the amount of hardware and allowing for local processing, display and review of images using a single computer.  Additionally it would be obvious to combine the functionality of the computer of Solomon and that described by Story into a single computer as each application would function in the same manner, and the results of the combination would be predictable (i.e. a computer capable of receiving and processing an image, and additionally providing the image for user edits such as those described using the Preview application).  By doing so, the number of computers which must be provided to process the image may be reduced.
Solomon further discloses a system wherein the first one or more edits are user agnostic and include optical and digital aberration correction (Paragraph 0004 and 0057; optical and digital aberration filtering) and wherein the second one or more edits are user subjective and comprise one or more of color correction, luma shading correction, luma sharpening, contrast/tone tuning, saturation tuning, customized color tuning, YUV noise reduction, dithering, customized geometry wrap correction, special effects and application based edits (Paragraph 0146; special effects).  However, Solomon does not disclose first edits which include a second of bad pixel correction, Bayer noise reduction, color shading correction, white balance, Bayer de-mosaic or gamma correction optimized to compress data and YUV noise reduction.
However, such edits are known in the art take place on a digital camera (i.e. a first device).  For example, Hata teaches a digital camera which captures an image and performs defective pixel correction on the captured RAW image prior to transferring the image to a second device for further processing (e.g. Figure 1, Item 103; Paragraph 0021, the digital camera 100 captures the images, performs defective pixel correction and transfers the image to server 150 for further processing, see also Figure 2).  Therefore, it would have been obvious to include defective pixel correction in the first device of Solomon so that the defective pixels are corrected prior to further processing by the second device.  Additionally, it is noted that defective pixel correction may be considered a type of digital aberrations which are present in an image.  
[claim 2]
Regarding claim 2, Solomon further discloses instructions for causing a system to: 
generate a third modified digital image based on the additional edit to the second modified digital image received from the user via a user interface (Paragraph 0155); and 
transmit the third modified digital image to one or more of a plurality of further devices or a network using a second communication module (Paragraph 0155-0159).  
Further see the rejection of claim 1 above and note that it would likewise be obvious to include the ability to perform additional edits using the external computer so that a user may create a third digital image including additional edits using the same computer system thereby reducing hardware and allowing for local processing and editing of images.[claim 3]
Regarding claim 3, Solomon discloses a system wherein the first device comprises an image capture device that includes a camera that captures the initial digital image (Paragraphs 0127-0130).[claim 4]
Regarding claim 4, Solomon discloses a system wherein the second one or more edits are reliant on the first one or more edits for processing flexibility to achieve the desired image attribute (Paragraph 0145-0146; note that the claim as written does not define the manner in which the second edits rely on the first edits, therefore since the second edits of Solomon are applied to image data which has undergone the first edits, the second edits can be said to rely on the first edits to achieve the final output image having the unique effect applied).[claim 5]
Regarding claim 5, Solomon discloses a system wherein the first device comprises a secondary device that receives the initial digital image from an image capture device (Paragraph 0055).[claim 7]
Regarding claim 9, see the rejection of claim 1 above and note that instructions would be included to cause the described image transfers of Solomon (Paragraph 0155-0159).[claims 8 and 9]
Regarding claims 8 and 9, see the rejection of claims 1 and 4 above.[claim 10]
Regarding claim 10, Solomon discloses a system wherein at least one of the first device or the second device comprises a mobile phone (Paragraph 0018).[claims 11, 12 and 14-17]
Claims 11, 12 and 14-17 are method claims corresponding to apparatus claims 1, 2, 3, 5, 8 and 10 respectively.  Therefore, claims 11, 12 and 14-17 are analyzed and rejected as previously discussed with respect to claims 1, 2, 3, 5, 8 and 10.

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solomon (US 2012/0229655 A1) in view of Story (“Discover Preview’s hidden image editing powers”) in view of Hata et al. (US 2015/0256690 A1).
[claim 6]
Regarding claim 6, Solomon does not explicitly disclose a system wherein the second one or more edits are performed with artificial intelligence.  However, Official Notice is taken that it is well known in the art to use AI algorithms to process an image to apply effects.  Such AI algorithms allow for effects to be created to achieve a particular outcome without specifically designing the required functions which must be applied to achieve that outcome.  Therefore, it would have been obvious to use an AI algorithm to apply the second edits in Solomon so that algorithms which achieve a specific outcome without requiring a user to specifically design the algorithm could be used.[claim 13]
Claim 13 is a method claim corresponding to apparatus claim 6 above.  Therefore, claim 13 is analyzed and rejected as previously discussed with respect to claim 6.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,956,770. Although the claims at issue are not identical, they are not patentably distinct from each other.
[claim 1]
(present application) 1. A system comprising: 

a first device comprising:




 a first image processor; 

a first communication module coupled to the first image processor; 

and a first memory coupled to the first image processor and storing instructions that, when executed by the first image processor, cause the first device to: 

perform a first one or more edits on an initial digital image, wherein the first one or more edits are made automatically and without user input or direction and comprise two or more of Bayer noise reduction, chromatic aberration correction, color shading correction, white balance, Bayer de- mosaic, gamma correction to optimized to compress data, and YUV noise reduction, 


generate, based on the first one or more edits, a first modified digital image, wherein the first one or more edits comprise nominal edits made to provide the first modified digital image with a baseline amount of information for flexibility of further image processing and are performed to achieve better image quality relative to image file size, 

transmit the first modified digital image using the first communication module,















































a second device comprising: 


a second image processor;

 a user interface coupled to the second image processor and including a display; 

a second communication module coupled to the second image processor and configured to communicate with the first communication module to receive the first modified digital image; 

and a second memory coupled to the second image processor and storing instructions that, when executed by the first image processor, cause the second device to: 

retrieve the first modified digital image using the second communication module, 






perform a second one or more edits on the first modified digital image, 

wherein the second one or more edits are user subjective are performed according to user defined criteria, are performed at the discretion of the user, 










generate, based on the second one or more edits, a second modified digital image, 

wherein the second one or more edits comprise criteria driven edits to achieve a desired image attribute for the second modified digital image, 

and Attorney Docket No. 4218.361US234present the second modified digital image on the display of the user interface for one or more of user review, additional edit via the user interface and approval.
(‘770) 1. A system comprising: 

a first device comprising a mobile device, the first device comprising: 

a camera that captures an initial digital image; 

a first image processor; 

a first communication module coupled to the first image processor; 

and a first memory coupled to the first image processor and storing instructions that, when executed by the first image processor, cause the first device to: 

perform a first one or more edits on an initial digital image, wherein the first one or more edits are user agnostic, are performed without user input or direction and comprise one or more of bad pixel correction, Bayer noise reduction, chromatic aberration correction, color shading correction, white balance, Bayer de-mosaic, gamma correction to optimized to compress data, and YUV noise reduction, 

generate, based on the first one or more edits, a first modified digital image, wherein the first one or more edits comprise nominal edits made to provide the first modified digital image with a baseline amount of information for flexibility of further image processing and are done to achieve better image quality relative to image file size, 


and transmit the first modified digital image using the first communication module, 

a second device comprising a secondary device, the secondary device comprising: 

a second image processor; 

a second communication module coupled to the second image processor and configured to communicate with the first communication module; 

and a second memory coupled to the second image processor and storing instructions that, when executed by the second image processor, cause the second device to: 

retrieve the initial digital image using the second communication module, 

perform a second one or more edits on the initial digital image digital image, wherein the second one or more edits are user agnostic, are performed without user input or direction and comprise one or more of bad pixel correction, Bayer noise reduction, chromatic aberration correction, color shading correction, white balance, Bayer de-mosaic, gamma correction to optimized to compress data, and YUV noise reduction, 

generate, based on the second one or more edits, a second modified digital image, 

wherein the second one or more edits comprise nominal edits made to provide the first modified digital image with a baseline amount of information for flexibility of further image processing and are done to achieve better image quality relative to image file size, and 

wherein the second one or more edits and the first one or more edits are performed in tandem with one another, 

and transmit the second modified digital image using the second communication module, 

a third device comprising a host device, the third device comprising: 

a third image processor;

 a user interface coupled to the third image processor and including a display; 

a third communication module coupled to the first image processor and second image processor and configured to communicate with the first communication module and the second communication module;

 a third memory coupled to the third image processor and storing instructions that when executed by the third image processor, cause the third device to: 

retrieve the first modified digital image and the second modified digital image using the third communication module, 

combine the first modified digital image and the second modified digital image to form a combined modified digital image, 

perform a third one or more edits on the combined modified digital image, 

wherein the third one or more edits are user subjective, are performed according to user defined criteria, are performed at the discretion of the user and comprise one or more of color correction, luma shading correction, luma sharpening, contrast/tone tuning, saturation tuning, customized color tuning, YUV noise reduction, dithering, customized geometry wrap correction, special effects and application based edits, wherein the third one or more edits are reliant on the first one or more edits and the second one or more edits for processing flexibility to achieve a desired image attribute, 

generate, based on the third one or more edits, a third modified digital image, 

wherein the third modified digital image has the desired image attribute according to the user defined criteria, 

and present the third modified digital image on the display of the user interface for one or more of user review, additional edit via the user interface and approval.


	While the claims are not identical, claim 1 of ‘770 anticipates claim 1 of the present application.  Thus the claims are not patentably distinct.[claim 2]
	Regarding claim 2, see claim 2 of ‘770.[claim 3]
	Regarding claim 3, see claim 1 of ‘770 (“a camera that captures an initial digital image”).[claim 4]
	Regarding claim 4, see claim 1 of ‘770 (“wherein the third one or more edits are reliant on the first one or more edits and the second one or more edits for processing flexibility to achieve a desired image attribute”).[claim 5]
	Regarding claim 5, see claim 1 of ‘770 (“a second device comprising a secondary device...”).[claim 6]
	Regarding claim 6, see claim 3 of ‘770.[claim 7]
	Regarding claim 7, see claim 4 of ‘770.[claim 8]
	Regarding claim 8, see claim 1 of ‘770 (“wherein the third one or more edits are user subjective, are performed according to user defined criteria, are performed at the discretion of the user and comprise one or more of color correction, luma shading correction, luma sharpening, contrast/tone tuning, saturation tuning, customized color tuning, YUV noise reduction, dithering, customized geometry wrap correction, special effects and application based edits”).[claim 9]
	Regarding claim 9, see claim 1 of ‘770 (“wherein the third one or more edits are reliant on the first one or more edits and the second one or more edits for processing flexibility to achieve a desired image attribute”).[claims 11-16]
	Claims 11-16 are method claims corresponding to claims 5-9 and 5 of ‘770 respectively and are rejected for similar reasons as discussed above.

Claims 10 and 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,956,770 in view of Official Notice. Although the claims at issue are not identical, they are not patentably distinct from each other because.[claims 10 and 17]
Regarding claims 10 and 17, claims 1 and 5 of ‘770 respectively claim a system and method which anticipates claim 10 and 17 with the exception of claiming that at least one of the first device or the second device comprises a mobile device.
Official Notice is taken that it is well known in the art to provide mobile devices which capture and process images such a laptops or smartphones.  Such devices allow for image capture and processing capabilities, along with other capabilities in a convenient mobile package which can be easily carried by a user.  Therefore, it would have been obvious to use a mobile device as one of the first device and the second device so that a mobile device with image capture and processing capabilities, along with other capabilities in a convenient format could be used.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Timothy J Henn/               Primary Examiner, Art Unit 2698